Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 10/5/22.  Claims 1,2,6-9,11,16-18 are amended.  Claims 3-4,14-15 and 20 are cancelled and claims 21-25 are added.  Claims 1-2,5-13,16-19 and 21-25 are pending.
The previous 112 second paragraph and 102 rejections are withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claim(s) 1-2,5,8-13,18-19,21-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Munson ( 5006356) in view Fleming ( WO 2017/040210)
For claim 1, Munson discloses a method of treating liquids to reduce contaminants.  The method comprises the steps of contacting beverage with an effective amount of an amorphous, precipitated synthetic magnesium silicate to remove chill haze components from the beverage and filtering the beverage to form a filtered beverage.  The removing of chill haze components is a by product of food processing.  Furthermore, Munson discloses the liquids as claimed and the liquids are treated with the same processing steps as claimed.  Thus, it is obviously inherent that the components as claimed are removed.  For claim 2, Munson discloses synthetic calcium silicates. For claim 5, Munson discloses precipitated magnesium silicate; thus, the silicate is a particulate.  For claims 9-10, Munson disclose the beverages include wine, fruit juice, vegetable juice, beer, ale, porter etc…For claims 11,21,22 , Munson discloses the liquids as claimed and the liquids are treated with the same processing steps as claimed.  Thus, it is obviously inherent that the components as claimed are removed.  For claims 12,19, Munson discloses the silicate is slurried with the liquid to be treated.  For claim 13, Munson discloses a filtered liquid obtained from the method.  
Munson does not disclose BET surface area as in claim 1 and the percent of reduction of contaminants as in claims 8,18 and 23-25.
Fleming discloses composite filter aid comprising precipitated magnesium silicate.  The composite filter aid has a BET surface area in a range of from about 25meter square/g-440 m square/g. Fleming teaches the BET surface area results in different adsorption capacity and filtration rate.( see paragraphs 0039, 0074-0075)
Both Munson and Fleming are directed to methods removing material using magnesium silicate.  It would have been obvious to one skilled in the art to follow the guideline of Fleming on the BET surface to obtain satisfactory adsorption of contaminants. It would have been obvious to one skilled in the art to determine the percent of contaminants reduction depending on the extent of treatment and the quality desired in the final beverage product.  Such parameter can readily be determined by one skilled in the art.  It would have been obvious to one skilled in the art to determine the convenient point to carry out the process through routine experimentation. 
Claim(s) 6,7,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munson in view of Fleming as applied to claims 1-2,5,8-13,18-19 and 21-25 above, and further in view of Butterworth ( 3940498)
Munson does not disclose the particle size as in claims 6,16 and the dosage in .1-20g/l as in claims 7,17.
Butterworth discloses a method for removing or reducing concentration of undesirable ingredient in beverages using magnesium silicate.  Butterworth discloses the magnesium silicate has a typical size of 95-100% minus 325 mesh ( 36 micrometers) is satisfactory. The magnesium silicate is used in dosage of .2g/300 ml which is equal to .66g/l. Butterworth discloses that too small particle size, the requirement of the filtration step would be more limited.  If the particle size is too large, its activity will be reduced.  ( see columns 3-4)
Both Munson and Butterworth are directed to removing contaminants by using synthetic magnesium silicate.  It would have been obvious to one skilled in the art to follow the guideline of Butterworth on the function of the particle size and to determine the optimum size through routine experimentation.   The dosage can be done in percent as in Munson or in wt/volume of beverage as in Butterworth.  It would have been obvious to one skilled in the art to use whichever dosage method to carry out the treatment and to vary the amount depending on the extent of treatment desired.  Such parameter can readily be determined by one skilled in the art.  It would have been obvious to one skilled in the art to measure the particle size by any known method.
Response to Arguments
Applicant's arguments filed 10/5/22 have been fully considered but they are not persuasive.
In the response, applicant argues that neither Munson or Butterworth teaches or suggests the combination of alkaline earth metal silicate having a BET surface area of 40-450m square/g.  This argument is not persuasive because it does not address the rejection.  Claims 3,4 and 20 which previously recited the limitation on BET surface area were not rejected under the combination of Munson and Butterwork.  The Fleming reference was relied upon for the teaching of surface area.  Fleming discloses in paragraph 0074 on page 23 that filtration components with different BET surface areas and/or different total pore areas may result in different adsorption capacity and filtration rate.  Typically a filter aid with lower BET and/or lower total pore area tends to have a lower adsorption capacity and a faster filtration rate.  Knowing this property, it would have been readily within the skill of one in the art to select an appropriate BET surface depending on adsorption capacity desired.  The BET surface claimed in known as shown in Fleming.  One skilled in the art can readily follow the guideline of Fleming and adjusted accordingly depending on the property desired.  Applicant points to the unexpected results in the instant specification.  The result shown in the specification is not commensurate in scope with the claimed range.  The showing of 1 point in a wide range is not sufficient.  Furthermore, the showing is not unexpected.  As shown in Fleming, filter aid with lower BET surface has lower adsorption capacity; thus, it is expected the particles with low BET surface will not remove the contaminant as effectively as the particles with higher BET surface.  The showing in the specification also is not against the prior art used in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 6, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793